DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Nov 29, 2021 in response to the Non-Final Office Action mailed on Aug 27, 2021, regarding application number 16/074,868. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 16-17, 19-20, 23-28, 31-32 and 35 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Nov 29, 2021 has been entered. Applicant’s Remarks filed on Nov 29, 2021 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejection(s) has/have been withdrawn.
Based on the Amendments to the Claims, and Page(s) 5-9 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 7, 2021, Oct 19, 2021, Nov 30, 2021, Dec 8, 2021 and Jan 18, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
	The examiner notes that documents cited and/or referenced within documents cited in the IDS (i.e. within Office Actions or within actions from other Patent granting entities) have not been evaluated in their entirety unless these have been cited in the attached Notice of References cited. If Applicant would like these documents considered, a proper Information Disclosure Statement is required. 

Claim Interpretations
	The examiner notes that the recitation “wherein the second portion of the light is less than 50% of the light emitted from the light source” in Claim 26 does not add further structure to the system of said claim. The portion of light that transmits through the paper tape is a function of the paper tape’s ability to respond to changes due to interactions with the target gases and the concentrations at which they are at. As such, the recitation serves to further limit the claim but is deemed to be a result of the operation of the device under certain parameters. Thus, a prior art combination that addresses all other limitations in Claim 26 where the combination has the capability to be used in a situation where the limitation “wherein the second portion of the light is less than 50% of the light emitted from the light source” could occur, will read on the claim in its entirety. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-17, 19-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) in view of Saccomanno (US 2007/0188425, already of record), Maruo et al (WO 2006/016623, see attached document and examiner provided machine translation, 111 pages) and in further view of Bonne et al (US 2009/0111191, already of record). 

	Regarding Claim 16, Jin teaches a method (see Jin: Abstract), comprising:
contacting a gas stream with a paper tape (see Jin: Abstract; “treated tape 140 can be exposed to gas. For example, the treated tape 140 can be exposed to ambient air, or the treated tape can be exposed to air flow delivered by an extraction system… When the treated tape 140 is exposed to air, gases in the air can cause a stain on the tape 140”, [0031]-[0032]; Fig 1)
emitting light from a light source (see Jin: Abstract; “light from the adjustable color source can be directed onto a treated tape”, [0011]; “adjustable color source 120 can include a RGB LED”, [0027]; Fig 1)
detecting, by a first detector, at least some of a first portion of the light (see Jin: Abstract; “photodiode can measure the reflected radiation while the wavelength of the source is adjusted along the spectrum”, [0016]; Fig 1; the examiner notes that, as per Fig 1 of Jin, a portion of the light is directed directly towards the color sensor while a second portion is directed towards the gas tape)
detecting, by a third detector, at least a third portion of the light which reflects from the paper tape (see Jin: “radiation reflected by the tape 140 can be measured by the photodiode 150. Radiation reflected by any color stains on the tape 140 can also be measured by the photodiode 150. Thus, the photodiode 150 can measure any radiation reflected by the tape 140 and detect any color stains on the tape 140 regardless of stain color or darkness”, [0033]), wherein the first detector and the second detector are on an opposite side of the paper tape (see Jin: Fig 1)
detecting, by a controller/processor, a target gas based on the detected light (see Jin: Abstract; “microprocessor can perform a spectrum scan analysis to determine the color of the stain on the tape as well as the darkness of the color stain. Based on this determination, the microprocessor can determine the type of gas to which the treated tape has been exposed”, [0017]; Fig 1-2)
Jin teaches that the microprocessor can determine the intensity and wavelength of the portion of the light that is directed towards the color sensor to adjust said intensity and wavelength, further stating that this can be done while the rest of the system is measuring the while the wavelength of the source is adjusted”, [0016]). 
Jin does not explicitly teach that the first portion of the light is detected “before the light reaches the paper tape”. 
However, Saccomanno teaches art analogous to the field of control of light sources, particularly a system for controlling LEDs in a system (see Saccomanno: Abstract; [0001]-[0002]). Saccomanno teaches that, in systems that use LEDs, an optical coupler in optical communication with a photosensor (i.e. a detector) can be positioned relative to the light source to receive an excess portion of the light that is being emitted (i.e. a portion of light that does not reach the intended object, for any reason) such that the photosensor (i.e. the detector) receives light and permits use of a robust feedback control system to provide precise control of the desired light (see Saccomanno: [0023]-[0024]). Saccomanno further teaches that the emitted light can be measure both before and during pulsing (i.e. actuation of light for its intended purpose) to obtain measurements of the emittance (see Saccomanno: [0041]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the measurement of the emitted light in the method of Jin to measure said emitted before and during pulsing (i.e. actuation of light for its intended purpose), by using an optical coupler in optical communication with a photosensor (i.e. a detector) positioned relative to the light source that receives an excess portion of the light that is being emitted, as described in Saccomanno, because Saccomanno teaches that the use of this structure allows for use of a robust feedback control system to provide precise control of the desired light to obtain measurements of the emittance (see Saccomanno: [0023]-[0024]; [0041). The examiner notes that the location of these sensors would be before the paper to be able to measure light that has not yet interacted with the paper and light that has been reflected off of the paper. 


However, Maruo teaches the analogous art of ozone gas detection (see Maruo: Page 1/111, Abstract). Maruo describes using transmitted light that has passed through a detection element comprising paper (equivalent to paper tape) to determine the presence of ozone gas in an environment, as the detection element features a change in color that results in a change in the transmitted light, stating that this allows the concentration of the gas to be evaluated (see Maruo: Page 6/111; [0124]; the examiner notes that the sensor that measures transmitted light is located after the detection element). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of modified Jin to add a sensor after the paper tape of modified Jin to detect transmitted light as suggested by Maruo, because Maruo teaches that this allows measurement of transmitted light that has been changed by interaction with the paper tape (i.e. detection element) to determine the presence and concentration of a target gas in a sample (see Maruo: Page 6/111; [0124]). The examiner notes that arranging this sensor after the paper tape would result in the first and second detectors of the combination being located on opposite sides of the paper tape. 

Modified Jin teaches the required detectors and a controller/processor capable of using received measurements of light to determine the type of gas the paper tape has been exposed to (see above; Jin: [0017]). 
Modified Jin does not explicitly teach “the controller/processor detecting a target gas based on the detected “at least third portion of the light and the detected at least second portion of the light” (the examiner notes that: First = light before reaching paper tape (i.e. light directly from the source); Second = transmitted light; Third = reflected light).

It would have been obvious to one skilled in the art before the filing date of the invention to modify the controller/processor of modified Jin to utilize the light reflected and transmitted as inputs for analyzer electronics as suggested by Bonne, because Bonne teaches that there is a reasonable expectation of success when utilizing transmitted and reflected light to determine the identity of a gas.

 	Regarding Claim 17, modified Jin teaches all the limitations as applied to Claim 16 and further teaches wherein the gas stream contains a target gas which reacts with the paper tape that is chemically treated and produces a stain on the paper tape when the target gas comes into contact with the paper tape (see Jin: Abstract; “treated tape 140 can be exposed to gas. For example, the treated tape 140 can be exposed to ambient air, or the treated tape can be exposed to air flow delivered by an extraction system… When the treated tape 140 is exposed to air, gases in the air can cause a stain on the tape 140”, [0031]-[0032]; Fig 1)

	Regarding Claim 19, modified Jin teaches all the limitations as applied to Claim 16 and further teaches wherein the first light source emits wavelengths of light selected from among red, green blue, ultraviolet, or infrared (see Jin: Abstract; “light from the adjustable color source can be directed onto a treated tape”, [0011]; “adjustable color source 120 can include a RGB LED”, [0027]; Fig 1).



Regarding Claim 25, modified Jin teaches all the limitations as applied to Claim 16 and further teaches wherein the light source comprises an RBG LED (see Jin: Abstract; “light from the adjustable color source can be directed onto a treated tape”, [0011]; “adjustable color source 120 can include a RGB LED”, [0027]; Fig 1). 


Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) in view of Saccomanno (US 2007/0188425, already of record), Maruo et al (WO 2006/016623, see attached document and examiner provided machine translation, 111 pages), Bonne et al (US 2009/0111191, already of record) and in further view of Chow et al (US 5,091,642, as cited on the IDS dated Oct 16, 2018, already of record).

Regarding Claim 23, modified Jin teaches all the limitations as applied to Claim 16.
Modified Jin does not teach “wherein the light source emits about ten light pulses per second”. 
However, Chow teaches the analogous art of colorimetric detection of target gases (see Chow: Abstract). Chow further teaches that light pulses can occur every second although other time periods may be used, and further states that measurement can occur during the periods when the light is not pulsing as well as when it pulses to allow for correction from interfering light, such as ambient light (see Chow: Column 5, line 37-56). Thus, based on the above 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the light sources of modified Jin to pulse at a predetermined rate, such as 10 pulses per second, because Chow teaches that the amount of pulses can be varied according to user preference in order to correct for interfering light sources, such as ambient light (see Chow: Column 5, line 37-56).

Regarding Claim 24, modified Jin teaches all the limitations as applied to Claim 23. Modified Jin teaches the first light source being an LED (see Claim 23). 
	Modified Jin does not teach the first light source being a white light LED. 
	However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Jin to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an 


Claim(s) 26-27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) in view of Maruo et al (WO 2006/016623, see attached document and examiner provided machine translation, 111 pages) and in further view of Bonne et al (US 2009/0111191, already of record). 

	Regarding Claim 26, Jin teaches a system (see Jin: Abstract), the system comprising:
a paper tape (see Jin: Abstract; “treated tape 140 can be exposed to gas. For example, the treated tape 140 can be exposed to ambient air, or the treated tape can be exposed to air flow delivered by an extraction system… When the treated tape 140 is exposed to air, gases in the air can cause a stain on the tape 140”, [0031]-[0032]; Fig 1)
a light source configured to emit light towards a first side of the paper tape (see Jin: Abstract; “light from the adjustable color source can be directed onto a treated tape”, [0011]; “adjustable color source 120 can include a RGB LED”, [0027]; Fig 1)
a first detector configured to detect a first portion of the light (see Jin: “radiation reflected by the tape 140 can be measured by the photodiode 150. Radiation reflected by any color stains on the tape 140 can also be measured by the photodiode 150. Thus, the photodiode 150 can measure any radiation reflected by the tape 140 and detect any color stains on the tape 140 regardless of stain color or darkness”, [0033]), wherein the first detector and the second detector are on an opposite side of the paper tape (see Jin: Fig 1)
a controller/processor configured to detect a target gas based (see Jin: Abstract; “microprocessor can perform a spectrum scan analysis to determine the color of the stain on the tape as well as the darkness of the color stain. Based on this determination, the microprocessor can determine the type of gas to which the treated tape has been exposed”, [0017]; Fig 1)
Jin does not explicitly teach “detecting, by a second detector, at least some of a second portion of the light which transmits through the paper tape” nor “wherein the first detector and second detector are on opposite sides of the paper tape”. 
However, Maruo teaches the analogous art of ozone gas detection (see Maruo: Page 1/111, Abstract). Maruo describes using transmitted light that has passed through a detection element comprising paper (equivalent to paper tape) to determine the presence of ozone gas in an environment, as the detection element features a change in color that results in a change in the transmitted light, stating that this allows the concentration of the gas to be evaluated (see Maruo: Page 6/111; [0124]; the examiner notes that the sensor that measures transmitted light is located after the detection element). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of Jin to add a sensor after the paper tape of Jin to detect transmitted light as suggested by Maruo, because Maruo teaches that this allows measurement of transmitted light that has been changed by interaction with the paper tape (i.e. detection element) to determine the presence and concentration of a target gas in a sample (see Maruo: Page 6/111; [0124]). The examiner notes that arranging this sensor after the paper tape would result in the first and second detectors of the combination being located on opposite sides of the paper tape. 


Modified Jin does not explicitly teach “wherein the second portion of the light is less than 50% of the light emitted from the light source” nor “the controller/processor detecting a target gas based on the detected “at least third portion of the light and the detected at least second portion of the light” (the examiner notes that: First = light before reaching paper tape (i.e. light directly from the source); Second = transmitted light; Third = reflected light).
However, Bonne teaches the analogous art of a gas analyzer system (see Bonne: Abstract). Bonne teaches that the light reflected, transmitted and/or scattered can be inputs for analyzer electronics in a gas analyzer system (see Bonne: Abstract; Claims 10, 12). The examiner notes that Bonne teaches that there is a reasonable expectation of success when utilizing transmitted and reflected light to determine the identity of a gas. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the controller/processor of modified Jin to utilize the light reflected and transmitted as inputs for analyzer electronics as suggested by Bonne, because Bonne teaches that there is a reasonable expectation of success when utilizing transmitted and reflected light to determine the identity of a gas. The examiner notes that the resulting system could be capable of being operated under conditions in which the limitation “wherein the second portion of the light is less than 50% of the light emitted from the light source” can occur, and therefore it is deemed that the prior art combination meets the claim as a whole. 
 
Regarding Claim 27, modified Jin teaches all the limitations as applied to Claim 26 and further teaches wherein the controller/processor is connected to the light source, the first detector, and the second detector (see Jin: Fig 1).


Modified Jin does not explicitly teach the light source being a white light LED in this embodiment. 
However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Jin to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) in view of Maruo et al (WO 2006/016623, see attached document and examiner provided machine translation, 111 .

Regarding Claim 28, modified Jin teaches all the limitations as applied to Claim 27. Modified Jin teaches the light sources, the detectors and the controller/processor (see Claim 27). 
Modified Jin does not explicitly teach “wherein the first light source, the first detector, the second detector and the controller/processor are mounted on a circuit board”.
However, Dwyer teaches the analogous art of fluid systems with optical analyte sensors and detectors (see Dwyer: Abstract). Dwyer further teaches that the apparatus comprises first and second light sources, detectors as well as a programmable logic device (i.e. equivalent to a controller/processor) that can be mounted on a printed circuit board because this allows for positioning and support of the structures (see Dwyer: [0079]-[0081]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus of modified Jin to mount the light sources, the detectors and the controller/processor on a printed circuit board as in Dwyer, because Dwyer teaches that mounting on a printed circuit board allows for positioning and support of the structures (see Dwyer: [0079]-[0081]).


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) in view of Maruo et al (WO 2006/016623, see attached document and examiner provided machine translation, 111 pages) and in further view of Bonne et al (US 2009/0111191, already of record) and in further view of O’Dell (US 2012/0304729, already of record).


Modified Jin does not explicitly teach the optical input channel being a light pipe. 
However, O’Dell teaches the analogous art of a multiple gas analyte detector with an optical detection system (see O’Dell: Abstract; [0003]). O’Dell further teaches that the interaction between a gas sample and a reporter in the substrate may result in a change in color, where said change in color can be detected by an optical illuminator and an optical detector by use of an optical relay system such as light pipes (see O’Dell: [0052]-[0056]; Fig 11). O’Dell also teaches that detectors and transmitters can be placed anywhere in the system where they are able to transmit and/or receive a desired optical signal (see O’Dell: [0055]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the optical input channel of modified Jin to be a light pipe as taught by O’Dell, because O’Dell teaches the use of light pipes as an optical relay system to direct light from a light source towards the sample being analyzed (see O’Dell: [0052]-[0056]; Fig 11).



Response to Arguments
Applicant's Arguments, filed on Nov 29, 2021, towards the previous prior art rejections on Page(s) 5-9 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798